Matter of Davis v Lee (2015 NY Slip Op 03529)





Matter of Davis v Lee


2015 NY Slip Op 03529


Decided on April 29, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2014-05103
 (Index No. 1177/14)

[*1]In the Matter of Brian Davis, petitioner, 
vWilliam Lee, etc., respondent.


Brian Davis, Stormville, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and Jason Harrow of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Green Haven Correctional Facility, dated January 18, 2014, which confirmed a determination of a hearing officer dated December 14, 2013, made after a tier II disciplinary hearing, finding the petitioner guilty of violating prison disciplinary rules 107.10 (7 NYCRR 270.2[B][8][i]) and 107.11 (7 NYCRR 270.2[B][8][ii]), and imposing penalties.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner's contention, the misbehavior report and the hearing testimony provided substantial evidence to support the hearing officer's determination that the petitioner violated the subject prison disciplinary rules (see Matter of La Puma v Lee, 115 AD3d 745, 746; Matter of Berkoviz v Lee, 102 AD3d 866, 867; Matter of Medina v Sing Sing Correctional Facility, 95 AD3d 1331, 1332; Matter of Salvatierra v Weeden, 88 AD3d 728, 729). Furthermore, contrary to the petitioner's contention, the misbehavior report adequately complied with 7 NYCRR 251-3.1(a) and contained the necessary specificity to apprise the petitioner of the charges against him so as to enable him to prepare an adequate defense (see Matter of Berkoviz v Lee, 102 AD3d at 867; Matter of Medina v Sing Sing Correctional Facility, 95 AD3d at 1332; Matter of Salvatierra v Weeden, 88 AD3d at 729).
BALKIN, J.P., CHAMBERS, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court